9 Utah 2d 160 (1959)
340 P.2d 421
DARWIN W. LARSEN, PLAINTIFF AND APPELLANT,
v.
VaLENE P. LARSEN, DEFENDANT AND RESPONDENT.
No. 8996.
Supreme Court of Utah.
June 18, 1959.
Harvey A. Sjostrom, Logan, for appellant.
L. Delos Daines, for respondent.
PER CURIAM.
The appellant, Darwin W. Larsen, brings an appeal to this court for the second time and urges that the trial court erred in awarding respondent, VaLene P. Larsen, a judgment for delinquent child support payments in the sum of $1,890.00, plus interest thereon in the amount of $835.36.
In the original action[2] this court reversed the trial court's decision that the respondent was entitled to a judgment for delinquent child support payments of $35.00 per month from June, 1947, to June, 1955. The matter was remanded to the trial court with instructions to make findings on the issue as to whether or not appellant should be relieved of any or all of the delinquent payments because of laches, acquiescence or estoppel.
Upon rehearing the trial court held that respondent was estopped from claiming any payments for the period from June, 1947, to and including December 31st of 1950 and entered judgment accordingly. The evidence supports this finding, and we find no reversible error.
Appellant contends that the court below erred in allowing any interest on the judgment. We disagree. It is the law in this state that the right to installment payments under a divorce decree vests upon the due date and that interest should be allowed until the payment is made.[3]
Affirmed. Costs on appeal to the respondent.
NOTES
[2]  Larsen v. Larsen, 5 Utah 2d 224, 300 P.2d 596.
[3]  Cole v. Cole, 101 Utah 355, 122 P.2d 201.